POWELL, P. J.
This is essentially a companion case to that of Pyeatt v. Anderson, 269 S. W. 429. Anderson and Stroud were in the same motorcycle when the accident occurred, injuring both of them at the same time. Upon a trial before a jury, upon special issues, the district court gave judgment in favor of Stroud for $7,500. There is no contention that the amount awarded was excessive. Upon appeal, the judgment of the district court was affirmed. See (Tex. Civ. App.) 264 S. W. 307.
We think the Court of Civil Appeals has correctly decided this case. We shall content ourselves with referring to its opinion, and also our opinion in the cases of Ry. Co. v. Price, 269 S. W. 422, and Pyeatt v. Anderson, 269 S. W. 429, both decided by our court contemporaneously with this case.
We recommend that the judgments of the district court and Court of Civil Appeals be affirmed.
GREENWOOD and PIERSON, JJ.
The _ judgment recommended in the report of the Commission of Appeals is adopted, and will be entered as the judgment of the Supreme Court.